DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
The outer sleeve 3 of Larson is relied on to teach two pairs of side walls and a top wall. However, as shown in the annotated FIG. 4a of Larsson below, the outer sleeve does not include a top wall connected to the side walls. Rather, the outer sleeve includes only a first pair of opposing side walls extending generally vertically, and a second pair of side walls extending generally horizontally. As is clearly illustrated and described, the outer sleeve 3 has two open sides that permit the inner container 2 to be inserted into the outer sleeve. 

Examiner’s Response:
Claim 1 requires “a top wall non-detachably and non-movably fixed to the side walls.  Larsson shows pairs of distinct sidewalls (a left sidewall/right sidewall pair) and a (top sidewall/bottom sidewall (surface) pair).  Larsson further teaches an additional distinct top wall (extending) attached to the top (sidewall/surface) which is attached to all the remaining walls.  Thus, Larsson teaches a top wall which is fixed to the sidewalls.  Examiner notes that claim 1 gives no further details or specifics of sidewalls that would distinguish such from simple surfaces/walls that are paired and attached.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant Argues:
As noted on page 3 of the office action, the perpendicularly extending walls 12 shown in the FIG. are relied upon to teach the top wall recited in the claim. However, Applicant submits that walls 12 are not non-movably fixed to the side walls. As shown, the walls 12 are connected to only a single wall of the two pairs of side walls. Therefore, the walls 12 cannot be considered connected multiple side walls, such as each sidewall of the two pairs of sidewalls for example.

Examiner’s Response:
Examiner notes that claim 1 does not state that the top wall must be connected (directly) to multiple (different) sidewalls such as each sidewall of the two pairs.  Claim 1 only requires that the top wall be fixed to the sidewalls.  Examiner notes that the top wall is fixed to the sidewalls since all of the sidewalls are connected.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant Argues:
Applicant additionally submits that both Larsson and Wieser fail to teach that the “outer shell is translationally removable from the base along the vertical extension of the columns for inserting a stack of paper products between the first and second columns onto the platen.” Applicant submits that Larsson is directed to a dispenser for interfolded napkins in which an outer sleeve 3 is provided with open sides through which an inner container 2 is horizontally inserted. Further, Applicant notes that on page 3 of the office action states that Larson “fails to teach that the outer shell is translationally removable from the base along the vertical extension of the columns.”

The dispenser disclosed in Wieser includes a body formed from a connectable base 40 and cover 30. Although Wieser does teach that the cover 30 is translatable relative to the base in the same direction as the sidewalls 33, 35 of the base, Wieser does not teach or suggest such translation of the cover to insert a stack of paper products into the base. On the contrary, Wieser teaches that the cover includes a lid 60 rotatable relative to the walls of the cover 32, 34 via plurality of hinges 53, and this lid 60 is rotatable relative to the cover 30 and the base 40 to insert products. Specifically, Col. 3 lines 23-25 state “The catches 66 are releasable from the notch elements 68 where a respective one or more of the side walls is depressed. In the embodiment shown in FIG. 2, when side walls 36 and 38 are depressed, the lid releases from the body to enable sheet material to be added to or removed frame a platform 70.” The snap-fit connection formed between the base 40 and the cover 30 15 instead relied upon to install and/or remove one or more advertisements at a position between the sidewalls of the base and cover. Accordingly, since Wieser discloses rotating open a hinged lid 60 to selectively access the platen and the area of the dispenser in which the paper products are received, a person having ordinary skill in the art would riot be motivated to modify the outer shell of Wieser to translate along the vertical extension of the columns of the inner container 2 of Larsson.

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that Larsson is used to teach translation of a cover member so as to refill a dispenser.  What Larsson does not teach is the translation of a cover in a vertical direction.  Weiser teaches translating a cover (which has sidewalls left/right/front/back) and a (top wall) in a vertical direction (for cleaning or maintenance purposes) (Examiner notes that making separate things whole is obvious to one of ordinary skill in the art).  Examiner notes the combination would be capable in resulting in an alternative design configuration in which instead of sliding a cover horizontally, Larsson would be altered to slide the cover vertically which would only require changing the orientation of the walls as suggested by Weiser.  Although Weiser does not expressly teach the purpose of the vertical translation as being for replacement of products, one of ordinary skill in the art would recognize that it is capable of such since it can be opened and cleaned.  Since Larsson already discloses the skill of sliding a cover for replacement of product, one of ordinary skill in the art would recognize that doing so vertically would also be possible, since Weiser is also capable of such and does not teach away from such.

For the reasons stated above, the claims stand rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion, second portion, first pair of opposed first and second edges, and second pair of opposed first and second edges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (WO 2016/029964 – hereinafter Larsson) in view of Wieser et al. (US 7,178,689 – hereinafter Wieser).
Re Claims 1 and 16:Larsson discloses a dispenser (1) for sheet products, comprising: a base (5) (see Fig. 2); an outer shell (3) mounted to the base (5) (see Fig. 1), wherein the outer shell (3) has a first portion (at 3-sidewall) configured to enclose a stack of sheet products to be dispensed (see Fig. 5) and a second portion (at 12-top wall) having a dispensing opening (9), the first (at 3-sidewall) and second portion (at 12-top wall) being non-detachably and non-movably fixed relative to each other (see Fig. 4a), wherein the first portion (at 3-sidewall) comprises two pairs of opposite side walls (see Fig. 4a) and the second portion (at 12-top wall) comprises a top wall non-detachably and non-movably fixed to the side walls (see Fig. 4a); a platen (8) reciprocally moveable relative to the base (5) and spring biased (by way of 14) toward the dispensing opening (9); first (6) and second (6) upright, longitudinal columns (6, 6) (see Fig. 1A) respectively vertically extending from the base (5) parallel to a movement direction of the platen (8) on opposite sides of the platen (8), wherein the outer shell (3) is translationally removable from the base (5) for inserting a stack of paper products between the first and second columns (6, 6) onto the platen (8); and a stop (11) at each of the first and second columns (6, 6), respectively provided at an end (near top) of the first and second columns (6, 6) opposite to the Page 2 of 7base (5), the stops (11) being configured to engage with a leading sheet product of the stack of sheet products and/or the platen (8) in an extended position (see Figs. 1-8), but fails to teach wherein the outer shell is translationally removable from the base along the vertical extension of the columns.

Wieser teaches wherein an outer shell (10) is translationally removable from a base (40) along a vertical extension of columns (33, 35) (see Figs. 1-7).  Re Claim 16: Wieser teaches wherein the outer shell (10) has channels (corners or the four walls) parallel to the movement direction of the platen respectively engaged with first and second columns (33 and 35) (see Fig. 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson with that of Wieser to allow for alternative removal/placing of an outer shell on a base as a design choice known to one of ordinary skill in the art.

Further Re Claim 2:
Larsson discloses wherein the first (at 3-sidewall) and second portions (at 12-top wall) are made of one piece (see Fig. 4a).  

Further Re Claim 3:
Larsson discloses wherein the stops (11) are flexible parallel to the movement direction of the platen (8) (see page 29 lines 17-30).  

Further Re Claim 4: 
Larsson discloses wherein the stops (11) are more flexible parallel to the movement direction of the platen (8) in a direction towards the base (5) than a direction away from the base (5) (see page 30 lines 19-28) (see Figs. 3A-3C).  

Further Re Claim 7:
Larsson discloses wherein the stops (11) are separate parts fitted to the respective ends (near top) of the first and second columns (6, 6) (see Figs. 3A-3C).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Corinaldesi et al. (US 2006/0255057 – hereinafter Corinaldesi),
Re Claims 5 and 6:
Larsson in view of Wieser discloses the device of claim 1 including the stops being made of polymeric material (see page 4 lines 29-32 or Larsson), but fails to specifically teach wherein the stops are made of an elastic material and wherein the stops are made of polypropylene.  

Corinaldesi further in view teaches elastic material (which is polymeric) (see paragraph [0064]).  Re Claim 6: Corinaldesi further in view teaches polypropylene (which is polymeric) (see paragraph [0064]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Corinaldesi to provide a selection of material for a particular use as known within the art that would allow for flexibility of a stop while also allowing for the stop to retain its structure.  Examiner notes that Corinaldesi teaches that a polymeric material is elastic and specifically polypropylene in view of the combination as cited.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Stenberg et al. (US 2016/0374524 – hereinafter Stenberg),
Re Claims 8 and 9:
Larsson in view of Wieser discloses the device of claim 1, but fails to teach wherein the platen has guide members on opposite sides, respectively engaged with the first and second columns.

Stenberg further in view teaches wherein a platen (8) has guide members (19 – or 18 in specification) on opposite sides, respectively engaged with the first and second columns (6, 6) (see Figs. 1-5).  Re Claim 9: Stenberg further in view teaches wherein each guide member (19) has a pair of distanced grooves (see Fig. 1A), respectively engaged with opposite longitudinal side edges (edges defined by rails 19 as seen in Fig. 2)  of the respective first and second columns (6, 6) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Stenberg to provide a secure connection means for the pusher to remain in optimal conditions.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Levine et al. (US 2010/0257749 – hereinafter Levine),
Re Claim 10:
Larsson in view of Wieser discloses the device of claim 1 including made of rigid plastic (see page 25 lines 26-30 or Larsson), but fails to teach wherein the base and/or the columns and/or the outer shell are made particularly of the acrylonitrile butadiene styrene group.  


Levine further in view teaches wherein the base and/or the columns and/or the outer shell are made particularly of the acrylonitrile butadiene styrene group (see paragraph [0028]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Levine to provide a selection of material as preferred by one of ordinary skill in the art.


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Petterson et al. (5,076,466 – hereinafter Peterson),
Re Claims 11-13:
Larsson in view of Wieser discloses the device of claim 1, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position while the outer shell is detached from the base, and  wherein the retention mechanism comprises an engaging member and an engaged member, wherein the engaging member is configured to be engaged with the Page 4 of 7 Preliminary Amendment September 16, 2020engaged member when manually moving the platen into the retracted position while the outer shell



Petterson further in view teaches a retention mechanism (80) configured to temporarily retain a platen (66) in a retracted position while an outer shell (60) is detached from a base (10) (see Figs. 1-7).  Re Claim 12: Petterson further in view teaches wherein the retention mechanism (80) comprises an engaging member (82) and an engaged member (bottom portion of 66 as seen in Fig. 6), wherein the engaging member (82) is configured to be engaged with the Page 4 of 7 Preliminary AmendmentSeptember 16, 2020engaged member (bottom portion of 66 as seen in Fig. 6) when manually moving the platen (66) into the retracted position while the outer shell (60) is detached from the base (10) (see Figs. 1-7).  Re Claim 13: Petterson further in view teaches wherein the engaging member (82) is provided with a release portion (90) configured to be engaged with the outer shell (60 – by way of connected parts) to release the engaging member (82) from the engaged member bottom portion of 66 as seen in Fig. 6) when the outer shell (60) is attached to the base (10) (see Fig. 6A).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Petterson to provide a means for holding a pusher back so that hands free loading may be accomplished.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and Petterson and further in view of Nakamura et al. (US 2002/0030045 – hereinafter Nakamura)
Re Claims 14 and 15:
Larsson in view of Wieser and Peterson discloses the device of claim 12, but fails to teach wherein the engaging member is a latch fixed relative to the base and to be engaged with a cutout or hook, as the engaged member, fixed relative to the platen.  

Nakamura further in view teaches wherein an engaging member is a latch (11) fixed relative to a base and to be engaged with a cutout or hook (edges of 9), as the engaged member, fixed relative to the platen (9) (see Figs. 3A-3B) (see Figs. 1-13).  Re Claim 15: Nakamura further in view teaches wherein the engaging member (edges of 9) is a latch fixed relative to the platen (9) and to be engaged with a cutout or hook (13), as the engaged member, fixed relative to the base (see Figs. 3A-3B) (see Figs. 1-13).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser and  Petterson with that of Nakamura to provide an alternative means for holding a pusher back allowing the pusher to remain in the base.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Wieser and further in view of Peter Unverzagt (US 6,471,091 – hereinafter Unverzagt).
Re Claim 17:
Larsson in view of Wieser discloses the device of claim 1, but fails to teach wherein a width of the columns in a direction perpendicular to the movement direction of the platen and to a distance between the columns is not more than 50 mm and not less than 10 mm.


Unverzagt further in view teaches wherein a width of the columns (sidewalls - bottom) in a direction perpendicular to a movement direction of a platen and (perpendicular) to a distance between the columns is not more than 50 mm and not less than 10 mm (Examiner notes that Unverzagt teaches a width of 1-2 inches.  Examiner notes that 1 inch falls within the range of 50mm to 10mm) (see col. 4 lines 5-20).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Larsson in view of Wieser with that of Unverzagt to provide a dispensed capable of dispensing smaller sheet product by changing the shape and size of the dispenser as commonly known within the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edward Magid (US 6,915,923 – hereinafter Magid) in view of Larsson.
Re Claim 18:
Magid discloses a dispenser, comprising: a base (14); a shell (12) mountable to the base (14) and comprising a first portion (near 12) for enclosing sheet products and a second portion (near 18) having an opening (13) (see Fig. 1), the first portion (near 12) comprising a first pair (left/right) of opposed first and second sidewalls (left/right sidewalls) and a second pair (top /bottom) of opposed first and second sidewalls (top/bottom sidewalls) oriented transversely relative to the first pair (left/right), and the second portion (near 18) comprising a first pair of opposed first and second edges (edges at front) affixed to the first and second sidewalls (left/right sidewalls) of the first pair (left/right), respectively, and a second pair (top/bottom) of opposed first and second edges (edges at top and bottom) affixed to the first and second sidewalls (top/bottom sidewalls) of the second pair (top/bottom) (see Fig. 1), respectively; a platen (30) moveable relative to the base (14) and biased (26) toward the opening (13); and Docket No.: ESHOOlIUSPage 4 of 13Application Serial No: 16/981,361 In Reply to Office Action dated December 9, 2021 a column (14a, 14c) extending from the base (14) along a movement direction of the platen (30), the shell (12) being removable from the base (14) along an extension of the column (14a, 14c) (see Fig. 5) (see Figs. 1-7), but fails to teach the column comprising a stop opposite the base for engagement with a leading sheet product or the platen.

Larsson teaches a column (near 6) comprising a stop (11) opposite a base for engagement with a leading sheet product or a platen (see Fig. 2, see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Magid with that of Larsson to provide additional control of dispensing of product for controlled dispensing.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magid in view of Larsson and further in view of William Ford (2,182,255– hereinafter Ford)
Re Claim 19:
Magid in view of Larsson discloses the device of claim 18, but fails to teach wherein the platen comprises a T-groove guide member to hook onto a longitudinal side edge of the column.

Ford further in view teaches wherein a platen (27) comprises a T-groove guide member (24, 26) (upside down T shape as seen from extending sidewall 28 to traverse wall 26) to hook onto a longitudinal side edge (23) of a column (see Figs. 1 and 2).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Magid in view of Larsson with that of Ford  to provide an alternative means for securing a platen member for proper orientation.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magid in view of Larsson and further in view of Chalko et al. (US 10,004,366 – hereinafter Chalko).
Re Claim 20:
Magid in view of Larsson discloses the device of claim 18, but fails to teach a retention mechanism configured to temporarily retain the platen in a retracted position, the retention mechanism comprising: a latch fixed to the base; and a hook fixed to the platen, the latch being configured to engage with the hook when the platen is moved into the retracted position, and the latch being provided with a release to engage with the shell to release the latch from the hook.

Chalko further in view teaches a retention mechanism (122a, 122b) configured to temporarily retain a platen (116) in a retracted position, the retention mechanism (122am 122b) comprising: a latch (126) fixed to a base (106); and a hook (140) fixed to the platen (116), the latch (126) being configured to engage with the hook (140) when the platen (116) is moved into the retracted position (see Fig. 2), and the latch (126) being provided with a release (330) to engage with a shell (100) to release the latch (126) from the hook (140) (when closing) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Magid in view of Larsson with that of Chalko to allow for controlled refilling of product.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651